DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 1/12/2022, with respect to claims 1-4, 9, 12, 15-16 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1-4, 9, 12, 15-16 and 18-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Wood et al. (US 2016/0093872 A1); rejection of claims 5, 13-14 under 35 U.S.C. § 103 as being unpatentable over Wood as evidenced by Jang et al. (US 2009/0047579 A1); and rejection of claim 17under 35 U.S.C. § 103 as being unpatentable over Wood in view of Lee et al. (US 2017/0222162) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 6-8 and 10-11, reasons for indicating allowable subject matter were previously stated in the Non-Final Office Action mailed 10/13/2021 on P10-11.
	Applicant’s response filed 1/12/2022 in which independent claims 1, 15 and 19 have been rewritten to include the allowable subject matter of claim 6 places the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/24/2022